UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6551



WILLIAM LEE PATTERSON,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:00-cr-00187-RGD; 2:03-cv-00041)


Submitted: November 15, 2006              Decided: November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Patterson, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William   Lee   Patterson   seeks     to    appeal   the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2000) motion, and dismissing it on

that basis.    The order is not appealable unless a circuit justice

or   judge   issues    a   certificate   of   appealability.         28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating     that     reasonable    jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Patterson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

             Additionally, we construe Patterson’s notice of appeal

and informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.           United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                   - 2 -
based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,     that   would     be    sufficient      to

establish    by    clear     and   convincing      evidence       that,   but     for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.               28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Patterson’s      claims    do   not    satisfy    either      of    these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                      - 3 -